Case 1:08-cv-01034-AT Document 762 Filed 05/26/20 Page 1 of 2
        Case 1:08-cv-01034-AT Document 762 Filed 05/26/20 Page 2 of 2



      2. Compelling Defendant to produce discovery concerning the NYPD’s enforcement of
         social distancing directives;

      3. Directing that the Monitor investigate and evaluate police practices relating to
         investigative encounters, stops, frisks, searches, summonses, and arrests during the
         COVID-19 pandemic; and

      4. Temporarily enjoining all social distancing enforcement by the NYPD. ECF Nos.
         759, 760.

      Accordingly, it is hereby ORDERED that:

      1. By June 2, 2020, Defendant shall file its response to Plaintiffs’ proposed order to
         show cause.

      2. By June 9, 2020, the Monitor shall file a response.

      The Court will notify the parties if it determines that a hearing is necessary.

      SO ORDERED.

Dated: May 26, 2020
       New York, New York




                                                2
